                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


 BOARD OF TRUSTEES,SHEET METAL
     WORKERS'NATIONAL PENSION
     FUND,et aL.

                Plaintiffs,
                                                               l:19-cv-169(LMB/MSN)
         V.



 JTL AIR CONDITIONING &
     REFRIGERATION,INC., etal..

                 Defendants.


                                            ORDER


        On June 4,2019,the assigned magistrate judge issued a Report & Recommendation

[Dkt. No. 12](the "Report")recommending that the Court grant plaintiffs'' motion for the

entry ofa defaultjudgment against JTL Air Conditioning & Refrigeration, Inc.("JTL Air")

and JTL Mechanical Services, Inc.("JTL Mechanical")(together,"defendants"). The

 magistrate judge advised the parties that any objections to the findings offact or conclusions

oflaw set out in the Report must be filed within 14 days of service. The magistrate judge

further advised that failure to file a timely objection waives appellate review of any judgment

 based on the Report's recommended findings or conclusions. As of June 19,2019, no party

 has filed an objection. For the reasons stated below,the Court adopts the findings and




'Plaintiffs are the Board of Trustees ofthe Sheet Metal Workers' National Pension Fund
("NPF"),the Board of Trustees of the International Training Institute for the Sheet Metal and
Air Conditioning Industry ("ITI"), the Board of Trustees ofthe Sheet Metal Workers'
Occupational Health Institute Trust("SMOHIT"),and the Board of Trustees ofthe National
Energy Management Institute Committee("NEMIC").
conclusions ofthe Report in full, and a defaultjudgment will be entered against defendants in

favor of plaintiffs in a total amount of$288,609.35.

       The magistrate judge correctly found that the Court has subject-matter jurisdiction

over plaintiffs' Employee Retirement Income Security Act("ERISA")and Labor

Management Relations Act("LMRA")claims. Venue is likewise proper because the

plaintifffunds are administered within this judicial district. The magistrate judge correctly

determined that service of process on defendants' designated agents was effected on February

14,2019(as to JTL Mechanical) and March 13,2019(as to JTL Air). Despite defendants'

being served with process, no representative has appeared, filed an answer or responsive

pleading, or otherwise participated in these proceedings on defendants' behalf. Finally, the

magistrate judge correctly found that plaintiffs' complaint—^the well-pleaded factual

allegations of which must be deemed admitted in light of defendants' default—states viable

ERISA and LMRA claims and that JTL Air and JTL Mechanical are jointly and severally

liable for delinquent contributions, liquidated damages,accrued interest, audit testing fees, an

unpaid judgment, and attorneys' fees and costs.

       Having fully reviewed the Report, case file, and plaintiffs' motion for default

judgment, along with the supporting memorandum and attachments thereto, the Court adopts

the findings offact and conclusions oflaw contained in the Report as its own. Accordingly,

plaintiffs' Motion for Default Judgment [Dkt. No. 7] is GRANTED,and it is hereby

       ORDERED thatjudgment be and is entered in plaintiffs' favor; and it is further
       ORDERED that a total judgment of$288,609.35,^ with interest at the federal rate

beginning on the date of entry ofthis Order, be and is entered against defendants JTL Air and

JTL Mechanical,jointly and severally, in favor of plaintiffs; and it is further

       ORDERED that if defendants fail to comply with any ofthe terms of this Order,

plaintiffs may,in addition to pursuing the remedies provided under Fed. R. Civ. P. 69, reopen

this case upon motion to this Court and notice to defendants, and may, at that time, ask for

further appropriate monetary and/or injunctive relief, which may include reasonable

attorneys' fees and costs incurred in connection with any post-judgment proceedings,

including, but not limited to, those incurred to enforce and collect on this judgment.

       The Clerk is directed to enter judgment in favor of plaintiffs under Fed. R. Civ. P. 55,

to forward copies of this Order to counsel of record, and to close this civil action.
                        V%,
       Entered this      day of June, 2019.

Alexandria, Virginia




                                                 Leonie M. Brinkema
                                                 United States District Judge




^ This total comprises $176,173.26 for delinquent contributions; $35,234.65 in liquidated
damages; $51,925.95 in accrued interest; $1,230.00 in audit testing fees; $16,633.48, the
amount of a defaultjudgment entered against JTL Air in November 2016; and $7,412.01 for
attorneys' fees and costs accrued through April 23,2019.
